     Case 2:18-cv-04363-SPL-ESW Document 100 Filed 03/26/21 Page 1 of 2



 1    WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Sameh Basta,                                       No. CV-18-04363-PHX-SPL (ESW)
10                   Plaintiff,                          ORDER
11    v.
12    Unknown Troman,
13                   Defendant.
14
15
16           Pending before the Court is Plaintiff’s fourth “Motions to Request Attorney” (Doc.
17    95). Plaintiff requests an attorney to assist him with his settlement conference scheduled
18    for April 8, 2021. As the Court has previously explained (Docs. 9, 36, 70), there is no
19    constitutional right to the appointment of counsel in a civil case. Ivey v. Bd. of Regents of
20    the Univ. of Alaska, 673 F.2d 266, 269 (9th Cir. 1982)). In pro se and in forma pauperis
21    proceedings, district courts do not have the authority “to make coercive appointments of
22    counsel.” Mallard v. United States District Court, 490 U.S. 296, 310 (1989). District
23    courts, however, do have the discretion to request that an attorney represent an indigent
24    civil litigant upon a showing of “exceptional circumstances.” 28 U.S.C. § 1915(e)(1);
25    Agyeman v. Corrections Corp. Of America, 390 F.3d 1101, 1103 (9th Cir. 2004); Terrell
26    v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). A determination with respect to
27    exceptional circumstances requires an evaluation of the likelihood of success on the
28    merits as well as the ability of Plaintiff to articulate his claims pro se in light of the
     Case 2:18-cv-04363-SPL-ESW Document 100 Filed 03/26/21 Page 2 of 2



 1    complexity of the legal issue involved. Id. “Neither of these factors is dispositive and
 2    both must be viewed together before reaching a decision.” Id. (quoting Wilborn v.
 3    Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)).
 4          The Court continues to find a lack of exceptional circumstances that would require
 5    the appointment of counsel in this case. Accordingly,
 6          IT IS ORDERED denying Plaintiff’s Motion (Doc.95) requesting the appointment
 7    of counsel.
 8          Dated this 26th day of March, 2021.
 9
10
11                                                    Honorable Eileen S. Willett
12                                                    United States Magistrate Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
